PER CURIAM.
The former wife, Sharen Segovis, challenges a final order which terminated the former husband’s alimony obligation and denied the former wife’s request for attorney’s fees. We find that the former husband failed to demonstrate a substantial change of circumstances which was not contemplated at the time of the final judgment of dissolution; therefore, we reverse the order as to the termination of permanent alimony. Pimm v. Pimm, 601 So.2d 534, 536 (Fla.1992). We also find that the trial court erred in denying the former wife’s attorney’s fees in light of the wide disparity of incomes of the parties. Nowell v. Nowell, 634 So.2d 235 (Fla. 1st DCA 1994).
We, therefore, reverse the order and remand for the trial court to reinstate the *758permanent alimony and to determine the reasonable amount of attorney’s fees to be awarded to the former wife.
BOOTH, WOLF and VAN NORTWICK, JJ., concur.